Title: From Benjamin Franklin to Stephen Crane, 6 February 1772
From: Franklin, Benjamin
To: Crane, Stephen


Sir
London Feby. 6. 1772
After the Recess of Parliament the great Off[icers] of State generally go into the Country, and no publick Business except what may be immediately necessary, is done or taken into Consideration till the next Session brings them together again. Being much Confind to the town by business in the Winter I Usually take the Opportunity of the recess to make a Journey of two or three Months with [visits and?] Daily Exercise in the open air to recover and Establish my health. I was accordingly absent when your Respected Letter of June 22d. arrived here. I return’d just before the meeting of Parliament and take this first Convenient Opportunity of Acknowledging and Answering it.
I was much concern’d at the Disallowance of your paper Money Act, thinking the reasons against it not well founded and that it was impossible to conceive [of them;?] indeed I told their Lordships at the board of trade that the Parliament could never mean by their Restraining Act to Exempt the Treasurer of any Province or the trustees of the Loan office from being Oblig’d to receive and take [up their notes?] or Bills they had [emitted?].
Their answer was, that the words of the act were ag[ainst] the Bills being made a legal tender in any Case [what]ever and the business of the board was to follow the Letter of the act. They were not to Judge of the Meaning or Intention of Parliament. And I am now of Opinion that if a new act be framed and Passed without the 49th Clause which obliges the trustees to receive the bills in Discharge of the Mortgages, your Agent here may be able, Especially if it provides for the troops to get [it] confirm’d tho there is in truth a rooted prejudice in the Board against paper money. If I Should be here at the time when such an act is Presented for All[owance,] you may Depend on my Using my best Endeavours for the Service of the Province in that as well [as in] Every other wherein its Interest is Concerned.
I am Extreamly griev’d that any Misunderstanding Should arise between the Assembly and the Governor, but I hope the same is by this time Adjusted and the Harmony between you Restor’d. With great Esteem and respect for your Character I have the Honour to be, Sir Your most Obedient and Most Humble Servant
B: Franklin
 
Endorsed: B Franklin Letter 1772
